Citation Nr: 1602724	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  13-04 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa



THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for sterility.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 1965 to April 1967, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In April 2015, the Board remanded the matter in order to comply with the Veteran's request for a Board hearing.  Thereafter, a videoconference hearing was scheduled in June 2015.  However, the Veteran failed to appear for the hearing and has not provided good cause for his absence.  Consequently, the case will proceed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.704(d) (2015).

The issue of entitlement to service connection for sterility is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus manifested in service and is related to service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

To the extent the action taken herein below is favorable to the Veteran, a discussion of compliance with VA's duties to notify and assist is not required at this time.

Law and Analysis

The Veteran claims that he has had continuous ringing in the ears which started in Vietnam.  For the reasons discussed below, the Board has determined that service connection for tinnitus is warranted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases if such are manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

After reviewing the evidence, the Board finds that the Veteran's reports of ringing in the ears since being exposed to acoustic trauma while serving in the Republic of Vietnam are consistent with the circumstances of his service.  In a July 2010 statement, the Veteran reported ringing in his ears which "started in Viet Nam and continues to [the] present."  Although there is no diagnosis of tinnitus in service, the Board notes that he has reported being exposed to planes, guns, howitzers, and helicopters.  Given that he is shown to have served in Vietnam for over a year, the Board finds these contentions regarding acoustic trauma to be credible.  In October 2010, a VA audiologist confirmed that the ringing in the ears observed by the Veteran was tinnitus.

In sum, the Veteran's credible assertions of ringing in his ears establish chronicity of the disorder which was later diagnosed as tinnitus.  A nexus to service is therefore shown.  As the Veteran has credibly reported experiencing ringing in his ears since service, service connection for bilateral tinnitus is warranted.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002).


ORDER

Service connection for tinnitus is granted.



REMAND

The Veteran contends that his sterility is due to Agent Orange exposure incurred while serving in Vietnam.

Initially, the Board finds that a remand is required because the AOJ has not satisfied its duty to assist in obtaining all potentially relevant VA medical records.  38 U.S.C.A. § 5103A(c).  Specifically, the January 2013 Statement of the Case noted that the RO reviewed "electronic treatment records for the period November 4, 2010 through January 8, 2013 from Sioux Falls VAMC and Sioux City CBOC" prior to continuing its denial of the Veteran's claim.  However, no such records are available in either paper or electronic form.  (The most recent available VA outpatient records date from October 2010.)  The AOJ should therefore obtain all outstanding VA records and associate them with the claims file.

With regard to the Veteran's specific contentions, the Board acknowledges that sterility is not on the list of diseases which have been linked to Agent Orange exposure.  See 38 C.F.R. § 3.309(e).  Nevertheless, the Board finds that the Veteran has put forth sufficient evidence to warrant a VA examination in this matter.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Notably, he submitted a private medical evaluation, dated in February 1975, which included a determination that he was unable to have children due to a low sperm count.  In addition, he has reported being unable to have children following his return from Vietnam despite fathering a child prior to his deployment.  In October 2004, a VA primary care provider noted that the Veteran is currently sterile.  In light of the above evidence, the Board finds that the Veteran should be afforded a VA examination to determine whether his sterility was caused by in-service herbicide exposure.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all relevant, outstanding VA medical records, specifically to include outpatient treatment notes from the Sioux Falls VA Medical Center and Sioux City Community-Based Outpatient Clinic, from October 2010 to the present.

2.  Schedule the Veteran for a VA examination to determine the etiology of his claimed sterility, to include as due to herbicide exposure.

After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's sterility was incurred in or aggravated during service or within a year of separation, or was otherwise due to an event or incident of that service, to include herbicide exposure.  The examiner should specifically discuss the Veteran's reports regarding his inability to have children after returning from Vietnam, as well as the February 1975 evaluation reflecting low sperm count.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

3.  After completing all indicated development, readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


